Case 5:20-cv-02537-JWH-SP Document 19 Filed 02/09/21 Page 1 of 4 Page ID #:72




James K. Schultz, Esq. (SBN 309945)
Brittany L. Shaw, Esq. (SBN 331773)
Debbie P. Kirkpatrick, Esq. (SBN 207112)
SESSIONS, ISRAEL & SHARTLE, L.L.P.
1545 Hotel Circle South, Suite 150
San Diego, CA 92108-3426
Tel: 619/758-1891
Fax: 877/334-0661
jschultz@sessions.legal
bshaw@sessions.legal
dkirkpatrick@sessions.legal

Attorneys for Defendant Patenaude & Felix, APC

                     UNITED STATES DISTRICT COURT

                    CENTRAL DISTRICT OF CALIFORNIA


ALEKSIA LINDSEY,                                )    Case No. 5:20-CV-2537-JWH-SP
                                                )
                   Plaintiff,                   )
                                                )    PARTIES’ JOINT RESPONSE TO
      vs.                                       )    ORDER TO SHOW CAUSE RE:
                                                )    DISMISSAL FOR LACK OF
PATENAUDE & FELIX, A.P.C.,                      )    PROSECUTION AND REQUEST
                                                )    TO EXTEND DEADLINE FOR
                   Defendant.                   )    FILING RESPONSIVE PLEADING
                                                )
                                                )

      NOW COME the parties, by their respective undersigned counsel, and hereby

submit the following response to this Court’s February 1, 2021 Order to Show Cause

re Dismissal for Lack of Prosecution (“Show Cause Order”) (ECF 15), and move to




                           Parties’ Joint Response to Order to Show Cause

                                                 1
Case 5:20-cv-02537-JWH-SP Document 19 Filed 02/09/21 Page 2 of 4 Page ID #:73




extend the deadline for defendant to answer or otherwise plead until March 5, 2021.

In support thereof, the parties state as follows:

      1.     Plaintiff filed this putative class action on December 8, 2020. Though

plaintiff alleges there is a defendant class to be certified, Patenaude & Felix, A.P.C.

(P&F) is the only named defendant. ECF 1.

      2.     On or about December 31, 2020, P&F was served with summons and

the complaint. ECF 14.

      3.     As noted in the Show Cause Order, defendant did not answer or

otherwise plead within 21 of service, or by January 21, 2021. ECF 15.

      4.     The reason that P&F did not answer or otherwise plead within those 21

days is that, prior to the deadline, P&F contacted plaintiff’s counsel requesting an

extension of the answer deadline, to which plaintiff consented. Specifically, on

January 15, 2021, P&F requested that plaintiff agree to a 30-day extension of the

responsive pleading deadline until February 20, 2021. Plaintiff’s counsel responded

the same day agreeing to the 30-day extension request.

      5.     However, due to inadvertence and oversight, Defendant failed to

prepare a stipulation related to its requested extension and submit the agreement to

the Court for consideration pursuant to Central District Local Rule 8-3.




                           Parties’ Joint Response to Order to Show Cause

                                                 2
Case 5:20-cv-02537-JWH-SP Document 19 Filed 02/09/21 Page 3 of 4 Page ID #:74




      6.     This action should not be dismissed for lack of prosecution because

plaintiff desires to continue to prosecute her claims, defendant has recently engaged

new counsel to defend this case, and the parties have already been engaged in

discussing proposed modified deadlines for P&F to answer or otherwise plead.

      7.     Provided this explanation satisfies the Show Cause Order, and the

Court does not dismiss this action, P&F respectfully requests the Court also set a

deadline of March 5, 2021 for P&F to answer, move, or otherwise respond to the

complaint. Plaintiff takes no position on this extended request.

      8.     Defendant believes that it’s request for a further extension is made in

good faith and not to unnecessarily delay this action further. More, P&F requests an

extension of the originally proposed extended deadline from February 20, 2021 until

March 5, 2021 because P&F recently hired outside counsel to prepare a responsive

pleading, and that counsel needs additional time to evaluate an appropriate response

to the complaint.

      9.     Defendant’s request for an extension is made with full reservation of

all its lawful defenses, including those to jurisdiction.



      WHEREFORE, Plaintiff respectfully requests this Honorable Court discharge

the Show Cause Order and not dismiss this action for lack of prosecution, and



                            Parties’ Joint Response to Order to Show Cause

                                                  3
Case 5:20-cv-02537-JWH-SP Document 19 Filed 02/09/21 Page 4 of 4 Page ID #:75




Defendant requests this Honorable Court extend the deadline for P&F to answer,

move, or otherwise respond to the complaint until March 5, 2021.

Dated: February 9, 2021                      SESSIONS, ISRAEL & SHARTLE, L.L.P.

                                             /s/James K. Schultz
                                             James K. Schultz
                                             Attorney for Defendant
                                             Patenaude & Felix, A.P.C.


                                             LAW OFFICE OF MONICA HARTSOCK

                                             /s/Monica Hartsock, Esq.
                                             Monica Hartsock
                                             Attorney for Plaintiff
                                             Aleksia Lindsey




                          CERTIFICATE OF SERVICE

      I hereby certify that on February 9, 2021, a copy of the foregoing was

electronically filed with the Clerk of the Court, United States District Court for the

Central District of California and served via CM/ECF upon all parties of record.


                                                                /s/ James K. Schultz
                                                                James K. Schultz




                           Parties’ Joint Response to Order to Show Cause

                                                 4
